EXAMINER’S COMMENTS
This corrected notice of allowance is to correct the amendment to claim 10 as stated below.

The application has been amended as follows: 
Claims:
Claim 10 at the end, delete the period [.] replace with --;-- and new paragraphs as follows: --wherein the fiber reinforcement in a first region of the shell is lower than the fiber reinforcement in portions of the shell outside of the first region;
wherein the first region is in the crown area of the shell--.
Claims 13-14 cancel because the language of the claims were moved to claim 10.
Claim 16 cancel because the claimed chin strap was not shown in the figures.
Claims 20, at the end, delete the period [.] replace with --;-- and new paragraphs as follows: --wherein the fiber reinforcement in a first region of the shell is lower than the fiber reinforcement in portions of the shell outside of the first region;
wherein the first region is in the crown area of the shell--.
Claims 23-24 cancel because the language of the claims were moved to claim 20.
Claim 25 cancel because the claimed chin strap was not shown in the figures.


Claims 10-12, 15, 17-22 and 26-29 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732